Exhibit 99.1 CALEDONIA MINING CORPORATION (the “Corporation”) Annual General and Special Meeting of Shareholders held on May 24, 2012 REPORT OF VOTING RESULTS (pursuant to section 11.3 of National Instrument 51-102) ItemVoted Upon VotingResult 1. The receiving by the shareholders of the Corporation of the audited consolidated annual financial statements, and the Auditors’ report thereon, for the financial year ended December 31, 2011 Unanimously carried by vote of shareholders on a show of hands 2.
